Case 1:18-cv-02658-WJM-SKC Document 79 Filed 12/12/19 USDC Colorado Page 1 of 1
 Appellate Case: 19-1410     Document: 010110273710            Date Filed: 12/12/2019   Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                               FOR THE TENTH CIRCUIT                            December 12, 2019
                           _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court
   GIROLAMO FRANCESCO MESSERI,

         Plaintiff - Appellant,

   v.                                                               No. 19-1410
                                                       (D.C. No. 1:18-CV-02658-WJM-SKC)
   UNIVERSITY OF COLORADO,                                           (D. Colo.)
   BOULDER, through its Board, the Regents
   of the University, a body corporate;
   PHILLIP DISTEFANO, individually and
   in his official capacity as Chancellor of the
   University of Colorado, Boulder;
   VALERIE SIMONS, individually;
   REGINA TIRELLA, individually;
   JESSICA POLINI, individually; LAUREN
   HASSELBACHER; CAROLE
   CAPSALIS, individually; JOHN
   THOMAS GALLOWAY, individually;
   AGNIESZKA LYNCH, individually,

         Defendants - Appellees.
                        _________________________________

                                        ORDER
                           _________________________________

         This appeal is dismissed for lack of prosecution pursuant to 10th Cir. R. 42.1. A

  copy of this order shall stand as and for the mandate of this court.


                                                   Entered for the Court



                                                   ELISABETH A. SHUMAKER, Clerk
